DETAILED ACTION
Applicant’s response, filed January 21, 2021, is fully acknowledged by the Examiner. Currently, claims 24-43 pending and claims 1-23 cancelled. The following is a complete response to the January 21, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed January 22, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the statement includes a number of non-patent literature documents that have been lined through due to their failure to have a date associated with their inclusion. In each instance, the reference has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Terminal Disclaimer
The terminal disclaimer filed on January 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,492,787; 10,188,393; and 9,289,212 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The acceptance of the terminal disclaimer is sufficient to overcome the obviousness-type double patenting rejections set forth in the September 21, 2020 Non-Final Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 24-31 and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith et al. (US Pat. Pub. 2009/0057369 A1).
Regarding claim 24, Smith discloses a surgical instrument system comprising a surgical instrument comprising an electrical circuit (device 1100 as in figures 37/38 with an electrical circuit therein), and a battery pack attachable to said surgical instrument to selectively apply a voltage potential across said electrical circuit (see [0246] providing for the removable battery pack at 1500), wherein said battery pack comprises a first cell and a second cell ([0246] provides for one or more batteries 1510 with each providing an individual cell), wherein an attachment of said battery pack to said surgical instrument is configured to electrically couple said first cell and said second cell (see [0246] discussing that 1510a is electrically separate from the remainder of 1510 with attachment of the pack 1500 configured to couple 1510a to the remainder of 1510 through the electrical circuit in [0246] providing for powering of the motor via all the cells).
	Regarding claim 25, Smith provides for an end effector (see figure 18 providing for an end effector).
Regarding claim 26, Smith provides that the end effector comprises a replaceable staple cartridge (see [0139] providing for a replaceable cartridge 60 at the end of 30).
Regarding claim 27, Smith provides that end effector comprises a tissue-cutting element (cutting element required to provide for the cutting in [0122])
	Regarding claim 28, Smith provides that the electrical circuit further comprises an electric motor (see [0246] with the electrical circuit in the device including a motor 1520).
	Regarding claim 29, Smith provides that the first cell comprises a first lithium-ion cell, and wherein said second cell comprises a second lithium-ion cell (see [0246] with the cells being lithium-ion cells via the use of lithium-ion batteries CR123 or CR2).
Regarding claim 30, Smith provides that the battery pack further comprises a switch intermediate said first cell and said second cell (1100 as in figure 36), and wherein said switch is configured to electrically couple said first cell and said second cell upon the attachment of said battery pack to said surgical instrument (see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells).
	Regarding claim 31, Smith provides that the battery pack further comprises a plurality of additional cells electrically coupled to said electrical circuit upon the attachment of said battery pack to said surgical instrument (1510 has four additional cells as per figures 37/38).
.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 34-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Smith et al. (US Pat. Pub. 2009/0057369 A1).
Regarding claim 34, Smith provides for a surgical instrument system, comprising: a surgical instrument (device 1100 as in figures 37/38 with an electrical circuit therein) a battery pack (see [0246] providing for the removable battery pack at 1500), an electrical circuit configurable in a first state and a second state (1100 as in figure 36; see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells), wherein said battery pack comprises a first cell and a second cell (first cell formed by 1510a and the second cell formed by a second of 1510), wherein, upon attaching said battery pack to said surgical instrument, said electrical circuit transitions from the first state to the second state, wherein said first cell and said second cell are electrically decoupled in the first state, and wherein said first cell and said second cell are electrically coupled in the second state (via the functionality of the switch as in [0246] to be in a first state with only 1510a providing energy to a second state where all the cells of 1510a/1510 are providing energy).
Smith fails to specifically provide that the electrical circuit is in the battery pack. The Examiner, however, is of the position that the location of the movement of the switch from the surgical instrument to the battery pack would have been obvious consideration to one of ordinary skill in the art when designing the surgical instrument arrangement of Smith. The Examiner is of In re Japikse, 86 USPQ 70.
Regarding claim 35, Smith provides for an end effector (see figure 18 providing for an end effector).
Regarding claim 36, Smith provides that the end effector comprises a replaceable staple cartridge (see [0139] providing for a replaceable cartridge 60 at the end of 30).
Regarding claim 37, Smith provides that end effector comprises a tissue-cutting element (cutting element required to provide for the cutting in [0122]).
Regarding claim 38, Smith provides that the electrical circuit further comprises an electric motor (see [0246] with the electrical circuit in the device including a motor 1520).
Regarding claim 39, Smith provides that the first cell comprises a first lithium-ion cell, and wherein said second cell comprises a second lithium-ion cell (see [0246] with the cells being lithium-ion cells via the use of lithium-ion batteries CR123 or CR2).
Regarding claim 40, in view of the obviousness set forth in the rejection of claim 34 above, the electrical circuit would be provided for in the battery pack. Given that the electrical circuit is within the battery pack, the resultant battery pack would further comprise a switch intermediate said first cell and said second cell (1100 as in figure 36), and wherein said switch is configured to electrically couple said first cell and said second cell upon the attachment of said battery pack to said surgical instrument (see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells).
Regarding claim 41, Smith provides that the surgical instrument comprises a battery pack receptacle (space to receive the removable pack of figures 37/38 and [0246]) comprising a first instrument electrode and a second instrument electrode, wherein said battery pack further comprises: an anode electrically coupled to said first cell; and a cathode electrically coupled to said second cell, wherein, upon the attachment of said battery pack to said surgical instrument, said first instrument electrode contacts said anode and said second instrument electrode contracts said cathode (in view of the anode and cathode arrangement of the battery pack in figures 37 and 38, as well as the instrument electrodes of the device as in figure 36). It is the Examiner’s position that it would be an inherent feature of the arrangement in figures 37/38 for the device to include first and second instrument electrodes of the device for coupling, respectively, to the anode and cathode of the battery pack to provide for the requisite connection to power the device.
Regarding claim 42, Smith provides for a surgical instrument system, comprising: a battery pack for powering a surgical instrument (removable battery pack as in [0246]), an electrical circuit configurable in a first state and a second state (1100 as in figure 36; see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells), and wherein said electrical circuit comprises an anode (anode connection to the cells 1510), a cathode (cathode connection to the cells 1510), a first cell (1510a), and a second cell (one of the remaining 1510), wherein, upon electrically coupling said anode and said cathode to the surgical instrument (via the insertion of the removable battery pack to the device), said electrical circuit 
Smith fails to specifically provide that the electrical circuit is in the battery pack. The Examiner, however, is of the position that the location of the movement of the switch from the surgical instrument to the battery pack would have been obvious consideration to one of ordinary skill in the art when designing the surgical instrument arrangement of Smith. The Examiner is of the position that the switching arrangement described in Smith would work equally as well in either placement to provide for the disclosed high and low power drive of the surgical instrument. Additionally, the Examiner notes that the moving of the electrical circuit would have been further obvious given that since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 43, in view of the obviousness set forth in the rejection of claim 34 above, the electrical circuit would be provided for in the battery pack. Given that the electrical circuit is within the battery pack, the resultant battery pack would further comprise a switch intermediate said first cell and said second cell (1100 as in figure 36), and wherein said switch is configured to electrically couple said first cell and said second cell upon the attachment of said battery pack to said surgical instrument (see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Pat. Pub. 2009/0057369 A1) as applied to claim 24 above, and further in view of Vincent et al. (US Pat. No. 5,741,305).
Regarding claim 32, Smith fails to provide that the surgical instrument comprises a battery pack receptacle defining an asymmetrical profile, wherein said battery pack defines a complementary asymmetrical profile configured to receive said battery pack in a particular orientation. Vincent discloses an exemplary surgical device similar to that of Smith, and specifically provides for the use of a surgical device including a removable battery pack (20 with 28). Vincent specifically provides for the use of an asymmetrical profile of the battery pack and receptacle (see the Abstract providing for the “asymmetric cross-section”) to ensure for a particular orientation (again, see the Abstract). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an asymmetric profile for the battery pack receptacle along with a corresponding profile for the battery pack to the instrument of Smith in light of the teaching of Vincent. Such would ensure for the battery pack to be properly oriented with respect to the contacts within the receptacle for coupling with the contacts of the battery pack.
Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-8 of the Remarks with respect to the rejection of claims 24-31 and 33 under 35 U.S.C. 102(b) as being anticipated by Smith. Applicant notes the recitation in claim 24 that an “attachment of the battery pack to the surgical instrument electrically couples the first cell and the second cell”, and discusses such a feature on page 7 of the Remarks in 
	Claim 24 is directed to a surgical instrument system, and the limitation at the center of the argument is that “an attachment of said battery pack to said surgical instrument is configured to electrically couple said first cell and said second cell”. While Applicant argues that the attachment of the power assembly 1500 to the instrument 1000 does not function to couple the first cell 1510a to one or more of the remaining cells 1510, the Examiner is of the position that such is based on an overly narrow interpretation of the what the functional and structural requirements of the limitation of “configured to electrically couple said first cell and said second cell”. In particular Applicant is basing the argument on pages 6-8 of the Remarks on the concept that the installation of the battery pack directly effects the structural connection between a number of features of a switch 614 of the instant invention so as to bring the cells 612 into electrical connection with one another (see page 7 of the Remarks). 
	The Examiner, rather, is of the position that the disclosure in [0246] of Smith provides for the 1510a is electrically separate from the reminder of the cells of 1510 and that the attachment of the pack 1500 is configured to couple 1510a to the remainder of 1510 through the electrical circuit discussed therein providing for the powering of the motor via all of the cells. In a similar fashion, figure 36 envisions the disconnection of a single cell (602’) from the remainder of the cells of the pack (602) via the switch at 1100.
602’/1510’) are electrically disconnected from the remainder of cells (602/1510) when the battery pack is not attached to the surgical instrument. It is only when the battery pack is attached to the surgical instrument that the switch 1100 can provide for the electrical connection between the single cells and the remaining cells. Thus, it is the Examiner’s position that such function and structure in Smith does indeed provide for the limitation in claim 24 of “wherein attachment of said battery pack to said surgical instrument is configured to electrically couple said first cell to said second cell”. If Applicant desires a narrower structural and/or functional interpretation of what is required by this “wherein” statement, limitations to such an effect should be added to the claim. 
Similar rationale can be applied to independent claim 34 and its requirement of “wherein, upon attaching said battery pack to said surgical instrument, said electrical circuit transforms from the first state to the second state, wherein said first cell and said second cell are electrically decoupled in the first state, and wherein said first cell and said second cell are electrically coupled in the second state”, and independent claim 42 and its final wherein statement. Again, the described functionality and structure in the rejections based on Smith provides that the electrical circuit described therein would include the functionality to transition from a first state where the first and second cell are decoupled (602’/1510’ decoupled from 602/1510) to a second state where the first and second cell are coupled (602’/1510’ are coupled to 602/1510) based on whether or not the battery pack is attached to the surgical instrument or not. This transitioning of the electrical circuit does not and cannot occur until the battery pack is attached to the surgical instrument. 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794